Citation Nr: 1605673	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  07-31 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 as a child of a Vietnam Veteran born with spina bifida.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to August 1968, including service in Vietnam.  He died in August 1999.  The appellant is his son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In December 2012, the Board requested a Veterans Health Administration (VHA) opinion.  The requested opinion was subsequently received and the appellant was provided notice.  See 38 C.F.R. § 20.903 (2015).  

In June 2013 and November 2014, the Board remanded the appeal for further development.  

In December 2015, additional evidence was received.  This appears to have been submitted by the appellant's Mother, who requested a waiver so that the case could be adjudicated.  The claims folder contains a Statutory Durable Power of Attorney in favor of the appellant's Mother.  

In addition to the paper claims folder, the Board has reviewed the electronic records contained in the Veterans Benefits Management System (VBMS) and Virtual VA folders.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam; the appellant is his biological son and was conceived following the Veteran's service in Vietnam.  

2.  The preponderance of the evidence is against finding that the appellant has any form and/or manifestation of spina bifida except spina bifida occulta.  


CONCLUSION OF LAW

The criteria for a monetary allowance under 38 U.S.C.A. § 1805 for a Vietnam Veteran's child on account of spina bifida have not been met.  38 U.S.C.A. §§ 1802, 1805 (West 2014); 38 C.F.R. § 3.814 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in February 2005 and August 2005, VA notified the claimant of the information and evidence needed to substantiate his claim, to include notice of the information he was responsible for providing and of the evidence VA would attempt to obtain.  The Board acknowledges the appellant was not provided information regarding the assignment of effective dates and disability ratings, but under the circumstances of this case, there is no prejudice.  The appeal issue was most recently readjudicated in the August 2015 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains identified medical records, to include extensive records and other evidence submitted by the appellant's Mother.  A VHA opinion was obtained in March 2013 and thereafter, the appellant was provided VA examinations in May 2014 with addendum opinion in March 2015.  The Board acknowledges the examiner's statement that "[i]f additional clarification is required, an evaluation by Neurology is suggested."  On review, the opinion adequately answers the questions posed and further clarification is not required.  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159 (2015).  

Analysis

In March 2006, the RO denied entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida.  The appellant disagreed with the decision and perfected this appeal.  

For children of a Vietnam veteran, Congress has authorized VA to pay a monthly allowance, based upon the level of disability, to or for a child who had been determined to be suffering from spina bifida.  38 U.S.C.A. § 1805(a); 38 C.F.R. 
§ 3.814(a). 

The term "spina bifida," is defined by 38 U.S.C.A. § 1802 simply as "all forms and manifestations of spina bifida except spina bifida occulta."  The relevant regulation likewise defines "spina bifida" as "any form and manifestation of spina bifida except spina bifida occulta."  See 38 C.F.R. § 3.814(c)(4).  

VA General Counsel Opinion 5-99 (May 3, 1999) held that for purposes of chapter 18, the term "spina bifida" refers to a defective closure of the bony encasement of the spinal cord, but does not include other neural tube defects such as encephalocele and anencephaly.  

In Jones v. Principi, 16 Vet. App. 219, 225-26 (2002), the United States Court of Appeals for Veterans Claims (Court) determined that the plain language of 38 U.S.C.A. § 1802 does not limit the definition to "spina bifida" per se but includes other "forms and manifestations of spina bifida except for spina bifida occulta."  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  

Evidence of record shows the Veteran served in Vietnam.  The appellant is his biological son and was conceived following the Veteran's Vietnam service.  The question in this appeal is whether the appellant has any form and/or manifestation of spina bifida except spina bifida occulta.

A September 1982 private record indicates the claimant was born with hydrocephalus, mild in degree which was shunted at age 2 and re-shunted at age 3.  

A May 2001 statement from Dr. R. W. states the appellant has mental retardation, hydrocephalus, status-post ventriculoatrial shunt.  

A November 2001 statement from Dr. R. L. shows the appellant has congenital static encephalopathy due to perinatal injury, resulting in arrested hydrocephalus, left hemisphere atrophy, and a right body hemiatrophy.  He also has residua of seizure disorder and migraine headache as well as cognitive impairment and anxiety attacks.  

A December 2001 statement from Dr. R. F. indicates the appellant was born with hydrocephaly which resulted in motor nerve damage affecting primarily the right side of his body.  

The appellant underwent a private neuropsychological evaluation in March 2005.  The examiner discussed the appellant's history indicating he was diagnosed at 18 months with hydrocephalus and underwent shunt insertion, with revision at age three.  Medical personnel indicated he had suffered extensive brain damage from a birth defect and imaging studies suggested that as much as one-third of the left hemisphere of the brain had failed to develop.  

An October 2005 statement from Dr. C. F. indicates the appellant had a history of hydrocephalus, neural tube defects at birth, seizures, progressive mental retardation and reactive airway disease.  Multiple studies indicate continued decline.   

A July 2006 statement from Dr. M. L., a kidney specialist, indicates the appellant 
was diagnosed with Gitelman's Syndrome.  

In December 2012, the Board requested a VHA opinion and asked the physician to opine whether the claimant had spina bifida or a form or manifestation of spina bifida defined as defective closure of the bony encasement of the spinal cord but did not include other neural tube defects such as encephalocele and anencephaly.  The examiner opined that the appellant did not have evidence for spina bifida, but noted that there were no MRI or other imaging tests in the record to definitively diagnosis any form of spina bifida.  

Pursuant to remand, in May 2014, the appellant underwent VA examinations.  The examiner noted diagnoses of left hemisphere atrophy, congenital hydrocephalus, and congenital static encephalopathy.  MRI testing of the lumbar spine showed: (1) multilevel mild degenerative disc disease without thecal sac or neuroforaminal stenosis; and (2) incidental spina bifida occulta at S1.  The examiner remarked as follows:

The patient is a 45 year old dependent of a veteran who served in the Republic of Vietnam.  The patient's mother provided records from his neurologist stating that the patient's functional disabilities were the result of a perinatal injury resulting in hydrocephalus, left hemisphere atrophy and a right body hemiatrophy.  Therefore his functional limitations are more consistent with the brain injury than the result of the spina bifida occulta.  Review of "Veterans and Agent Orange: Update 2010" reveals that evidence of association between exposure of the parent to chemicals of interest and spina bifida is still limited or suggestive and in other birth defects is inadequate or insufficient.  Therefore, there is no clear evidence in the scientific literature of an established link between parental exposure to herbicides in Vietnam and the development of spina bifida or spina bifida occulta.  To clarify, the patient in question has spina bifida occulta which does not include other neural tube defects such as encephalocele and anencephaly.  

Following examination of the cervical spine, the May 2014 examiner stated that the claimant had very significant neurological deficits that were the result of congenital brain disease with hydrocephalus.  The neurologic deficits of the upper extremities were not the result of cervical spine disease.  

In light of the Court's decision in Jones, the Board requested an addendum opinion to clarify whether the appellant's disorders constituted forms or manifestations of spina bifida except spina bifida occulta.  

Following review of the claims folder, additional opinion was received in March 2015.  The examiner stated the following:

The appellant's neurologic diagnoses include left hemisphere atrophy, congenital hydrocephalus and congenital static encephalopathy.  My reading of the findings in Jones v. Principi suggests that the definition of spina bifida has been expanded to include encephalocele and anencephaly.  The appellant was not diagnosed with either encephalocele or anencephaly, nor is there a diagnosis of Chiari malformation or tethered cord.  Therefore no additional diagnosis of a neurologic condition can be confirmed.  The findings on the MRI of the lumbosacral spine are those of spina bifida occulta, which represents a closed neural tube (skeletal only) defect and in this case is not the cause of the appellant's neurologic deficits.  If additional clarification is required, an evaluation by Neurology is suggested.  The appellant's neurologic diagnoses to include encephalopathy, hydrocephalus and left hemisphere atrophy, do not constitute a) types of spina bifida other than spina bifida occulta, or b) "forms or manifestations of spina bifida other than spina bifida occulta".  

Evidence of record shows the appellant has severe disability and the Board is sympathetic.  Notwithstanding, the criteria for a monetary allowance under 38 U.S.C.A. § 1805 are not met.  

Objective evidence shows the appellant has an incidental finding of spina bifida occulta.  This is specifically excluded by the statute and regulation ("except spina bifida occulta").  The private medical records note various neurologic disorders, but do not specifically indicate that any are a form or manifestation of spina bifida.  

VA opinions of record address whether the appellant has spina bifida.  The 2013 VHA opinion is not considered probative because additional diagnostic testing (i.e., MRI of the lumbar spine) was required.  The May 2014 remarks were based on a limited definition of spina bifida and also are not considered probative.  The March 2015 addendum is considered probative as it was based on a review of the claims folder and considered relevant medical history, as well as diagnostic testing and physical examination of the appellant completed in May 2014.  The VA examiner determined that the appellant's neurologic diagnoses do not constitute spina bifida or forms or manifestations of spina bifida other than spina bifida occulta.  The record does not contain probative evidence to the contrary.  

In making this determination, the Board acknowledges the contentions of record.  The appellant and his mother sincerely believe his disability was caused by the Veteran's exposure to Agent Orange.  As laypersons, however, they are not competent to provide a diagnosis of spina bifida nor are they competent to state that any specific neurologic diagnosis is a form or manifestation of spina bifida.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Extensive evidence has been submitted in support of the claim.  This includes internet and other articles addressing numerous medical conditions, to include spina bifida, neural tube defects, hydrocephalus, anencephaly, various syndromes, and equinovalgus foot, as well as epidemiological studies and reports concerning Agent Orange and disabilities attributed to same.  

The Board acknowledges that treatises, etc. can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222 (1999).  The articles and other information, in and of themselves, do not serve to establish that the appellant has spina bifida or a form or manifestation of spina bifida other than spina bifida occulta.  Thus, this evidence is assigned little probative value and does outweigh the VA opinion of record.  

The Board further acknowledges the evidence submitted which shows that other individuals were awarded benefits under 38 U.S.C.A. § 1805 based on findings that their conditions (i.e., certain neural tube defects) were considered a form or manifestation of spina bifida.  This particular case, however, must be decided based upon the facts and medical evidence pertaining to the appellant.  As set forth above, there is simply no medical evidence showing that he has spina bifida (other than spina bifida occulta) or a form or manifestation of spina bifida.  Thus, the fact that other individuals were awarded benefits based on different fact patterns is not persuasive in this case.  

In summary, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  The appeal is denied.  


ORDER

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 as a child of a Vietnam Veteran born with spina bifida is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


